Citation Nr: 0431835	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-29 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for additional disability of the back as 
a result of VA treatment during a period from May to June 
1973.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. R. I. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
wherein the RO denied a claim of entitlement to VA 
compensation benefits under the provisions of 38 U.S.C.A 
§ 1151 for additional disability of the back as a result of 
VA treatment during a period from May to June 1973.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at the RO in St. Louis, Missouri 
concerning the issue on appeal.  A copy of the hearing 
transcript has been associated with the claims file. 


FINDING OF FACT

The veteran did not incur additional low back disability due 
to VA medical or surgical treatment during the period from 
May to June 1973.  


CONCLUSION OF LAW

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for additional disability of the back as 
a result of VA surgical or medical treatment during the 
period from May to June 1973 is not warranted.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to compensation for additional 
low back disability under 38 U.S.C.A. § 1151.  He maintains 
that his low back disability is the result of treatment, 
including surgery, provided at the Johnny Cochran VA Medical 
Center (VAMC) during the period from May to June 1973.  The 
veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151 was received by the RO in January 2002.  

Effective from October 1, 1997, 38 U.S.C.A. § 1151 provides 
in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was-
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or 
(B) an event not reasonably 
foreseeable.

38 U.S.C.A. § 1151 (West 2002).

According to the March 2004 hearing testimony and statements 
made by and on behalf of the veteran, the veteran contends 
that he is entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 because, following treatment at the Johnny 
Cochran VAMC during a period from May to June 1973, he 
experienced additional low back disability, such as symptoms 
of increased low back pain, loss of use of his legs and a 
sprained left ankle.  He also has other sensory and motor 
function deficits, such as left foot drop.

Given the veteran's allegations of negligence and error in 
judgment and the undisputed fact that he was indeed treated 
at the Johnny Cochran VA Medical Center from May to June 
1973, resolution of the claim turns on whether he has 
additional low back disability attributable to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA, or an event not reasonably 
foreseeable.

Pertinent VA medical records, dated from May to June 1973, 
reflect that the veteran had a twelve-year history of low 
back pain that began as a result of trauma, and then a second 
episode of trauma in 1967 with radiation of low back pain 
down both legs.  It was also noted that in 1969 and 1972, the 
veteran had episodes of left lower extremity pain.  During 
his hospital course in 1973, the veteran was diagnosed as 
having a herniated nucleus pulpous at L5-S1 and, as a result, 
a partial hemilaminectomy on the left at L5-S1 with excision 
of the herniated disk was performed.  It was noted that the 
veteran had an uneventful postoperative course, was free of 
preoperative pain, and had two-plus knee jerks, bilaterally, 
one and two-plus left and right ankle jerks with full 
strength in all extremities.  The veteran was discharged 
without any medication.  It was noted that he was unable to 
return to work for two months.  Subsequent outpatient 
treatment reports, reflect that the veteran continued to 
experience intermittent periods of relief from low back pain, 
left lower extremity pain and a "sprained" left ankle.  

A Social Security Administration decision letter, dated in 
January 1975, reflects that the veteran was awarded 
disability benefits commencing on and after May 21, 1973 as a 
result of his herniated nucleus pulpous.  

A February 1975 treatment report, submitted by the Southern 
Illinois Clinic, reflects that the veteran complained of 
discomfort in his left lower extremity and of weakness of the 
left ankle.  The veteran indicated that after he had 
undergone surgery at the VA in 1973, his back pain had been 
better but that his "ankle" had become worse.  After an 
examination of the veteran, an impression of discogenic 
disease of the lumbar spine and herniated lumbar disc was 
recorded by the evaluating physician. 

A July 1975 VA examination report reflects that the veteran 
complained of pain in the left leg and that he was having 
difficulty with motion in his left ankle.  A diagnosis of a 
history of an excision of herniated nucleus pulposus at L5-S1 
was recorded by the examiner.  

VA X-rays of the lumbar spine, performed in April 1977, 
revealed evidence of a left laminectomy at L4 with narrowing 
of the disc spaces at L4-5 and L5-S1.  An April 1977 VA 
orthopedic examination report contains a diagnosis of healed 
post-operative scar from lumbar laminectomy with residuals of 
limitation of motion of the lumbar spine and periodically 
severe strongly positive low back signs with neurologic 
deficit.  

A February 1978 VA neurological examination report reflects 
that the veteran complained of having left foot drop as a 
result of VA surgery for his herniated nucleus pulpous since 
1973.  After an examination of the veteran, which revealed 
diminished pin prick sensation over the anterior lateral 
borders of the left foot, weakness of dorsiflexion of the 
left foot, straight leg raising to 30 degrees, bilaterally, a 
positive Kernig sign, bilaterally, absent knee and ankle 
jerks, bilaterally, and an inability to heel walk, a 
diagnosis of residuals post-operative laminectomy with 
radiculitis, secondary to removal of herniated nucleus 
pulpous at L4-5 was recorded by the VA examiner.  The 
examiner noted that a private myelogram of the lumbar spine, 
performed in February 1977, showed an L4-5 root sheet defect 
on the left and degenerative disk at C5-6.

A private computerized tomography (CT) scan of the lumbar 
spine, performed in September 1982, showed a trefoil 
configuration at L4-5 with changes compatible with left sided 
herniated nucleus pulposus, diffuse mild bulging at L5-6, and 
no definite significant abnormalities at L6-S1, and a 
laminectomy defect at L5 on the left.  A private myelogram of 
the lumbar spine, also performed in September 1982, showed 
abnormalities at L2-4 as well as L5-S1.  

Turning to the more recent medical evidence of record, when 
examined by VA in May 2002, the examiner indicated that he 
had reviewed the veteran's claims file.  The veteran's 
history with respect to his low back, to include VA 
hospitalization reports from May to June 1973 was recorded by 
the examiner and the reported history is consistent with that 
previously reported in this decision.  After a physical 
evaluation of the veteran, a diagnosis of status-post left 
hemilaminectomy at L5-S1 for a herniated nucleus pulpous in 
1973 was recorded by the examiner.  The examiner concluded 
that the veteran had chronic low back pain, which was not 
fully relieved by his surgery and that it had become chronic.  
The examiner indicated that there was evidence from 
electromyographies and computerized axial tomography scans 
that the veteran had other levels of degenerative disc 
disease that were not operated on and which were not likely 
to have been caused by the prior surgery.  In conclusion, the 
examiner determined that he veteran had, according to the 
records, a twelve-year history of low back pain prior to the 
surgery, that the surgery did not relieve the pain and that 
there was no evidence of any additional low back disability 
beyond what the veteran experienced prior to the surgery.  
The examiner concluded that it was less likely than not that 
the surgery had caused any additional disability. 

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for additional disability of the low 
back as a result of VA treatment during a period from May to 
June 1973.  In support of the foregoing conclusion, a VA 
examiner in May 2002 concluded, after a complete review of 
the veteran's claims file and an examination of the veteran, 
that there was no additional disability of the lumbar spine 
as a result of the surgery by VA in May 1973.  In reaching 
his conclusion, the VA examiner determined that there were 
other levels of degenerative disc disease of the lumbar spine 
which were not operated on by VA and which were not caused by 
VA surgery.  Overall, the examiner concluded that it was less 
likely than not that the surgery by VA had caused any 
additional low back disability.  

With regard to the veteran's contention that the surgery by 
VA had failed to render the veteran "asymptomatic," or to 
successfully alleviate the veteran's low back symptoms, the 
Board would point out that under the regulatory provisions of 
38 C.F.R. § 3.358(b)(2) (2004), "[c]compensation will not be 
payable under 38 U.S.C. § 1151 for the continuance or natural 
progress of disease or injuries for which the . . . [medical 
or surgical treatment] was authorized."  The partial 
hemilaminectomy on the left at L5-S1 was performed to help 
alleviate the veteran's pre-existing symptoms of back pain 
and excision of a herniated nucleus pulpous.  The lack of 
success does not equate to the creation of "additional 
disability" under 38 U.S.C.A. § 1151, but is merely the 
continuance of pre-existing disability for which the VA 
surgery was undertaken.

As there is in fact no additional disability demonstrated 
following the surgical treatment by VA during the period from 
May to June 1973, the Board does not reach the downstream 
questions of proximate causation of additional disability.  
In other words, the examiner's opinion is uncontradicted by 
the remaining evidence and therefore is entitled to 
significant evidentiary weight.  Because the weight of the 
competent medical evidence demonstrates no additional 
disability in this case, the Board finds that the criteria 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional low back disability as caused by VA treatment 
during a period from May to June 1973 have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.358.  The Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt with regard to 
the issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective prior to the 
veteran's 2002 claim.  

The Board has considered the final regulations that VA issued 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). These 
regulations apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001); VAOPGCPREC 7-2003.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in April 2002.  This 
letter apprised the veteran of the provisions under the VCAA 
and the implementing regulations, of the evidence needed to 
substantiate the claim on appeal, and the obligations of VA 
and the veteran with respect to producing that evidence.  In 
particular, the April 2002 letter informed the veteran that 
to substantiate his claim of entitlement to VA compensation 
benefits under the provisions of 38 U.S.C. A § 1151 for 
additional low back disability due to surgical or medical 
treatment performed at a VA medical facility the evidence 
must show that an additional disability was due to faulty 
care, treatment or examination furnished on the part of VA; 
or that disability was due to an event not reasonable 
foreseeable.  The letter advised the veteran that VA must 
make reasonable efforts to assist him in getting evidence, 
including such things as medical records, employment records, 
or records from Federal agencies.  Thus, the RO has satisfied 
the requirement to notify the claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, would be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).
The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  Taken together, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional evidence helpful to 
the veteran.  This is especially so given that VA sought a 
medical opinion in May 2002.  In addition, in March 2004, the 
veteran gave testimony in support to his claim before the 
undersigned Veterans Law Judge at the RO in St. Louis, 
Missouri.  Therefore, further development under the VCAA 
would serve no useful purpose.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional low back  disability due to VA treatment during a 
period from May to June 1973 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



